DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the claims filed 3/18/2021.  Claims 2-16 are pending.

Response to Arguments
Applicant's arguments filed 3/18/2021 have been fully considered but they are not persuasive.
The applicant argues that the delivery systems of Wright and Murray are limited to release of a proximal stent by distal movement of a distal capture potion relative to the stent graft to be deployed from a capture position to a release position, in contrast to the invention that releases the proximal stent from the distal capture portion by proximal movement, relative to the stent graft, of the distal capture portion.  The examiner is disagrees.  The delivery system of Wright releases the proximal stent from the distal capture portion by proximal movement, relative to the stent graft, of the distal capture portion.  Wright discloses that the system includes a proximal lock that is used to control an inner tube and an outer tube.  The proximal lock assembly is disclosed as being used to advance (clearing) the proximal lock out of the shroud portion of the tip.  The clearing is accomplished by pulling the inner tube axially with respect to the outer tube ([0037], lines 34-39).  Pulling is a proximal direction while pushing would be a distal direction.  Therefore Wright teaches releasing the proximal stent from the distal capture portion by proximal movement, relative to the stent graft, of the distal capture portion.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

Claims 2-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wright et al. 2004/0093063 A1 (Wright) in view of Murray US 2008/0262590 A1.
As to claims 2 and 11, Wright teaches a method for delivering and deploying a stent graft having distal and proximal stents to a treatment site, comprising the steps of. a) delivering the stent graft to the treatment site by a delivery device [0003], the stent graft (30) including, i) a graft component (34) having a proximal end and a distal end (fig. b), ii) a proximal stent (36, fig. 3b, [0031]) having proximal apices (31-33) at the proximal end of the graft component, and iii) a distal stent (opposed to 36 at the opposite end of 34, fig. 3b) having distal apices (the opposite end also has apices, fig. 3b) at the distal end of the graft component (3b), and the delivery device including, i) a guidewire catheter (20) having a proximal end and a distal end, and defining an interior extending along a longitudinal axis [0026], ii) a nose cone assembly at the distal end of the guidewire catheter, the nose cone assembly including a nose cone (12) and a distal capture portion (22) proximal to the nose cone, the distal capture portion being movable from a distal capture position to a distal release position by proximal movement of the distal capture portion (22 is fully capable of proximal movement, since 20 is coupled to 18, and 18 is movable relative to 20, [0026], as seen in fig. 2-4, 22 has moved proximally relative to 20), wherein the proximal stent is secured to the distal capture portion and releasable by proximal movement relative to the stent graft of the distal capture portion from the distal capture position to the distal release position, and wherein the distal stent is releasably secured to the proximal capture portion (Wright discloses that the system includes a proximal lock that is used to control an inner tube and an outer tube, the proximal lock assembly is disclosed as being used to advance (clearing) the proximal lock out of the shroud portion of the tip, the clearing is accomplished by pulling the inner tube axially with respect to the outer tube, [0037], lines 34-39); FH5249756.1Application No. 16/137,0243Docket No.: BMN-00305 Amendment dated March 18, 20214221.1002-009US Reply to Office Action of December 21, 2020 b) actuating the distal capture portion by proximal movement of the distal pulling the inner tube axially with respect to the outer tube, [0037], lines 34-39).  It should be noted that Wright fails to teach a proximal capture portion along the longitudinal axis and proximal to the distal capture portion of the nose cone assembly. 
Murray teach a delivery system with a common a proximal capture portion (2030) along the longitudinal axis and proximal to the distal capture potion (124g) of the nose cone assembly (fig. 19); and the distal stent (1908) is releasable secured to the proximal capture portion (fig. 19) to selectively hold and deploy each end of a stent-graft (see abstract, [0024], [0110], [0116], [0120]).  The used of a distal capture portion and a proximal capture portion, allow for three distinct and interchangeable operations for release of a stent providing maximum control during deployment [0024].  It would have been obvious to modify the nose cone assembly of Wright to include the proximal capture potion of Murray in addition to the distal capture portion of Wright for securing and controlling the release of the proximal portion of the stent allowing for the improvement of selectively holding and deploying both ends of a stent-graft with control and accuracy [0024], [0120]
-4-As to claim 4, Wright/Murray teaches the method of Claim 2, wherein the proximal capture portion and the distal capture portion actuate independently (the proximal portion is actuated by the middle member 2020 and the distal portion is actuated by 2110, each actuate independently, [0125], [0129], Murray).
As to claim 5, Wright/Murray teaches the method of Claim 2, wherein the distal stent is releasable from the proximal capture portion by proximal movement relative to the stent graft of a second proximal capture portion (actuation parts of Murray are slidable relative to each other allowing 
As to claims 6 and 12, Wright teaches the method of Claim 2 (and 11), wherein the proximal apices of the proximal stent extend proximally beyond the proximal end of the graft component, and the distal apices of the distal stent extend distally beyond the distal end of the graft component (fig. 3b).  
As to claims 7 and 13, Wright/Murray teaches the method of Claim 6 (and 12), further including an outer catheter (40, equivalent to 204g in Murray) that extends about the guidewire catheter and the stent graft, wherein the outer catheter is retractable from the stent graft [0026].  
As to claims 8 and 14, Wright/Murray teaches the method of Claim 7 (and 12), further including a sheath (2020 for use with the proximal capture portion) that is flexible relative to the outer catheter and that extends about the stent graft and the guidewire catheter, wherein the sheath is retractable from the stent graft ([0139], Murray).  
As to claims 9 and 15, Wright/Murray teaches the method of Claim 8 (and 14), wherein the sheath extends between the stent graft and the outer catheter (fig. 19, Murray).  
As to claims 10 and 16, Wright/Murray teaches the method of Claim 9 (and 15), wherein the proximal end of the stent graft is releasably secured to the distal apex capture portion at the proximal apices of the proximal stent, and the distal end of the stent graft is releasably secured to the proximal capture portion at the distal apices of the distal stent (fig. 19, Murray).  

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wright/Murray as applied to claim 2 above, and further in view of Chuter 5693084.
As to claim 3, Wright teaches the method of Claim 2.  It should be noted that Wright fails to teach wherein the guidewire catheter is curved. Wright teaches a system that uses a flexible catheter able to track in tight tortuous vessel and therefore capable of forming a curve [0025].  
Chuter teaches a method for delivering and deploying a stent graft within a vessel with a common guidewire catheter that is flexible (col. 21, lines 56-57).  Chuter also teaches that an alternative method for deploying is the guided manipulation of a curved tip of a catheter (col. 21, lines 57-60).  It would have been obvious to one having ordinary skill in the art before the invention was made to modify the method of Wright to use a catheter with a curved tip as an alternative to a flexible catheter as an alternative for guiding the device to a target surgical site (col. 21, lines 56-60). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MENDOZA whose telephone number is (571)272-4698.  The examiner can normally be reached on M-F, 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Michael Mendoza
/M.G.M/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771